Citation Nr: 1519359	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-18 322	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, claimed as a fungal infection of the chest.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.   Jurisdiction over the appeal is retained by the RO in New York, New York.

This matter was previously before the Board in October 2014.  Unfortunately, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (West 2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's October 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.

The October 2014 remand, inter alia, directed that the Veteran be provided a VA skin examination, if possible during a period of flare-up, to address the etiology of the diagnosed skin conditions of record and any skin conditions diagnosed at the examination.  The remand further instructed that if an examination could not be scheduled during a period of flare-up, the VA examiner should opine whether the diagnosed skin disabilities, cutaneous candidiasis of the chest and dermatitis, were related to active service.  The remand also instructed the examiner to address specific evidence of record including the Veteran's lay statements, the July 28, 2008 diagnosis of a likely candida infection, the March 2008 diagnosis of dermatitis and Grover's disease, the April 27, 2004 treatment record for asteatotic eczema on his chest, and the April 1997 diagnosis of seborrheic dermatitis.

Although an examination was provided in January 2015, the Board finds that the examination report is inadequate and therefore does not substantially comply with the prior remand directives.  While the examiner noted that the Veteran had an itchy rash on his chest in 1946, he stated that it had been resolved for many years and that currently the Veteran did not have a skin rash or symptoms of eczema or Grover's disease.  

Initially, the Board notes that the examiner's statement does not address or reflect consideration of the evidence as specified in the October 2014 remand.  While the examiner stated that the referenced evidence had been considered in formulating his opinions, the bare assertion that the records had been considered is inadequate because it fails to explain or discuss the significance of the specified pieces of evidence.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating an examination report is adequate if it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion).  Moreover, the examiner's statement that the Veteran's rash existed in 1946 and had been resolved for years is factually inaccurate because VA treatment records dated in July 2014 and October 2012 noted diagnoses of eczema, xerosis, and seborrheic dermatitis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  Additionally, while the examiner provided an etiological opinion addressing secondary service connection for candidiasis and dermatitis, the examiner did not opine whether those diagnoses were etiologically related to active service.  

Accordingly, the Board finds that there has not been substantial compliance with the prior remand directives and a remand is necessary to obtain an adequate VA nexus opinion.

Additionally, in a June 1985 correspondence the Veteran stated he was diagnosed with dermatophytosis at a VA hospital many years ago, but thereafter had self-treated the condition by applying powder to his chest.  The earliest VA treatment records associated with the claims file are dated in March 1998.  Accordingly, on remand the AOJ should obtain any outstanding VA treatment records prior to March 1998.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (West 2014).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from October 2014 to present and any outstanding VA treatment records prior to March 1998.  All attempts to obtain these records should be documented in the claims file.  If any such records are unavailable, issue a formal finding of unavailability and notify the Veteran and his representative accordingly.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his claimed skin condition on appeal, to include any medical records from Ozanam Hall Nursing home.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, return the claims file to the January 2015 VA examiner (or if unavailable, another appropriate VA examiner).  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.

a.  The examiner should separately opine whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that cutaneous candidiasis of the chest, eczema, xerosis, or dermatitis began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his reports of an in-service fungal infection on his chest.

In rendering the requested opinion, the examiner must address and discuss the Veteran's assertions that his skin disability first manifested during active service and that he has experienced a recurrent rash on his chest for many years.  

The examiner must also address and discuss (i) the July 2, 2014 treatment record noting that the Veteran was assessed with eczema, (ii) the December 4, 2012 treatment record noting the Veteran was treated for xerosis, (iii) the October 18, 2012 treatment record noting that the Veteran was assessed with seborrheic dermatitis, (iv) the July 28, 2008 VA treatment record indicating that the Veteran was assessed with a likely candida infection on his mid-chest, (v) the March 2008 VA examination report diagnosing the Veteran with dermatitis and Grover's disease, (vi) the April 27, 2004 VA treatment record indicating that the Veteran was treated for asteatotic eczema on his chest, and (vii) the April 1997 VA skin examination that noted the Veteran had erythematous papules on his chest, which were assessed as Grover's seborrheic dermatitis.  

b.  The examiner should separately opine whether it is at least as likely as not (50 percent or greater probability) that cutaneous candidiasis of the chest, eczema, xerosis, or dermatitis was caused or aggravated by the Veteran's service-connected fungal infection of the feet.

Aggravation is defined for legal purposes as a permanent increase in severity of a nonservice-connected disease or injury that was proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

